PER CURIAM:
This claim was submitted to the Court for decision upon a Stipulation entered into by counsel for claimant and counsel for respondent wherein certain facts and circumstances of the claim were set forth as follows:
1. On January 24, 1996, claimants were traveling on W.Va. Route 10 in the town of Logan, in Logan County in a vehicle owned by Ms. Wellman. As claimants approached the State Police Bridge, a rock fell from the hillside beside the road and struck the vehicle. Ms. Wellman’s vehicle sustained damage and Mr. Arthur sustained personal injuries.
2. On the date of the incident herein, respondent was aware that this portion of W.Va. Route 10 was known as an area prone to having rockfalls occur frequently. Respondent failed to maintain warning signs or otherwise protect the traveling public at the location in question.
3. As a result of the incident, claimants brought this claim to recover damages in the amount of $10,000.00. However, both claimants agreed to settle this claim against respondent for the amount of $4,000.00, which will be allocated as follows:
a. an award in the amount of $3,000.00 to Billy Arthur.
b. an award in the amount of $ 1,000.00 to Sherry Wellman.
4.Respondent agrees that the amount of damages as put forth by claimants is fair and reasonable.
The Court has reviewed the facts of this claim as stated in the Stipulation, and adopts the statement of facts as its own. The Court finds that respondent was negligent in its maintenance of W.Va. Route 10 in Logan County on the date of claimants’ incident; that the negligence of respondent was the proximate cause of the injuries suffered by claimants; and that the amount of the damages agreed to by the parties is fair and reasonable.
Accordingly, the Court is of the opinion to and does make an award in the amount of $4,000.00.
Award of $3,000.00 to claimant Billy Arthur.
Award of $ 1,000.00 to claimant Sherry Wellman.